Order granting, on reargument, motion of defendant Oppenheim to dismiss complaint as to him reversed upon the facts, without costs, and motion denied, without costs, upon condition that, within five days from service of a copy of the order herein, appellants stipulate that the report of Dr. Humphreys be read by defendant Oppenheim upon the trial; in default of which stipulation the order is affirmed, with ten dollars costs and disbursements. The facts and circumstances show that there was a fair excuse for the delay in the prosecution of the actions. Hagarty, Carswell and Tompkins, JJ., concur; Lazansky, P. J., and Scudder, J., dissent upon the ground that the discretion of the trial court was fairly and reasonably exercised, and upon the further ground that no appeal has been taken from the order made by Callaghan, J., in the wife’s action, which order was made prior to the order herein.